DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Amendment
It is acknowledged that claims 21-40 were amended.
In view of Applicant’s amendments to claims 22 and 25 the rejection under 35 USC 112 of respective claims has been withdrawn.  
Claims 21-40 are pending.
Response to Arguments
Applicant’s arguments with respect to claim amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23, 24, 26, 28, 31, 34, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holden et al. (US 20130035114 A1).29
Regarding claim 21, Holden discloses:
a method comprising: automatically associating a first user with a session area according to at least one location-based parameter via a first mobile equipment apparatus associated to said first user wherein said session area is anchored to at least one fixed reference location and said session area is one area whose borders, predetermined functionalities, and associated data are controlled, at least in part, by at least one authority server apparatus, at least by (paragraph [0026, 0057] describes the ability for a user to receive a proactive (e.g. “automatic”) notification when the user’s device is in proximity (e.g. “location based parameter”) of a cloud (e.g. “session area”) that they can join, paragraph [0049] describes the ability for the system to automatically admit (e.g. “associate”) user with the cloud based on admission criteria for the cloud.  Paragraph [0012] describes clouds/location-based virtual groups that enables various types of interactions (e.g. “predetermined functionalities”) among the members within the cloud, and paragraph [0013], further describes the cloud as being anchored to a fixed location/entity with defined boundaries (e.g. borders), see para. 0016, 0023, as such the discloses cloud is interpreted as a “session area”.  Also paragraph [0012, 0057] describes the central server that executes the cloud management which controls user’s membership/joining (e.g. “association”) with 
enabling at least one networking functionality, wherein said first user receives digital indicia related to said session area via said first mobile equipment apparatus, at least by (paragraph [0057] describes multiple types of notifications (e.g. “digital indicia”) related to the cloud (e.g. “session area”) the user is a member of, such notifications enable at least one network functionality such as, the ability to join the cloud, view/share activities or information related to other users, also paragraph [0018] provides other examples of interactions that are enabled for members participating in the cloud, such as sharing/posting content and messages)
selectively enabling and disabling a plurality of IDs associated with a plurality of mobile equipment apparatuses whereby said selectively enabling and disabling allows and disallows the participation to a pool of active IDs of at least one second mobile equipment apparatus among said plurality of mobile equipment apparatuses by said at least one authority server apparatus such that a load of incoming requests is redistributed among said plurality of mobile equipment apparatuses, at least by (paragraph [0043] which describes the cloud management system determining members of a cloud (e.g. “selectively enabling and disabling a plurality of IDs”) based on cloud definition information, user information, membership, historical cloud interaction information, which enables users to join a cloud (e.g. “enabling”, (see para. 0044), and ending users’ membership (e.g. “disabling”), (see para. 0055) and further not allowing more members based on a maximum member limit (see para. 0024), as such the load of 
wherein said first user has no control over said pool of active IDs;  selecting said second mobile equipment apparatus among said pool of active IDs within said plurality of mobile equipment apparatuses by said authority server apparatus based, at least in part, on at least one of a prior amount of interaction activities data, a responsiveness to an electronically monitored task that is regulated by a timer initiated by said authority server apparatus data, a recurrence within said session area data, and an amount of time spent within said session area data, at least by paragraph [0043] which describes the cloud management system determining members of a cloud (e.g. “selectively enabling and disabling a plurality of IDs”) based on cloud definition information, user information, membership, historical cloud interaction information, where in paragraph [0056] describes selection users and clouds they can be member of  frequency of different types of interactions  (e.g. “prior amount of interaction activities data/a recurrence within said session area data”), paragraph [0055] describes ending users membership based on not performing certain activities for a sufficient period of time (e.g. “a responsiveness to an electronically monitored task that is regulated by a timer initiated by said authority server apparatus data”) by ending a user’s member ship the system is selectively choosing members that are remaining as they are “responsive”)
2facilitating an exchange of information between said first user via said first mobile equipment apparatus associated to said first user and a second user associated to said second mobile equipment apparatus, at least by (paragraph [0018] provides other 
As per claim 23, claim 21 is incorporated and Holden further discloses:
wherein said indicia related to said session area are tailored to said first user via a user profile datagram that is derived from at least one of said first user's browsing activity, said first user's social media activity, and said first user's position, at least by (paragraph [0044] where notifications (e.g. “indicia”) are provided based on proximity to a cloud (e.g. “first user's position”),  patterns of interest (e.g. “browsing activity”), and user interactions/activity with other members of the cloud (e.g. “first user's social media activity”))
As per claim 24, claim 21 is incorporated and Holden further discloses:
wherein said one or more authority server apparatus prompts a timer functionality at said second mobile equipment apparatus such that if said at least one authority server apparatus does not receive a predetermined data signal from said second mobile equipment apparatus before the expiration of said timer functionality said second mobile equipment apparatus will not receive any more requests for interactions , at least temporarily, at least by (paragraph [0055] describes ending users membership based on not performing certain activities for a sufficient period of time (e.g. “does not receive a predetermined data signal from said second mobile equipment apparatus before the expiration of said timer functionality”) by ending a user’s membership, 
As per claim 26, claim 21 is incorporated and Holden discloses:
wherein said second mobile equipment apparatus is associated to a user profile datagram comprising a hierarchical user status data such that said second mobile equipment apparatus is granted priority by said authority server apparatus  within said pool of active IDs, at least by (paragraph [0055] which describes the enhanced levels (e.g. “a user profile datagram comprising a hierarchical user status data”) that members can achieve, and based the achieved levels the user is granted corresponding benefits (e.g. “granted priority by said authority server apparatus  within said pool of active IDs”).
Claim 28 and 34 recite equivalent claim limitations as claim 21 and 26 above, except that they set forth the claimed invention as a computer software system having a set of instructions stored in a non-transitory computer-readable medium; Claim 35 recite equivalent claim limitations as claim 21 above, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove. 
As per claim 31, claim 28 is incorporated and Holden discloses:
wherein said digital indicia related to said session area that are received via said first mobile equipment apparatus are the outcome, at least in part, of a correlation between a user profile datagram of said first user with a session area model profile of said session area, at least by (paragraph [0049] describes approval from the cloud (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22, 25, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden further in view of Khan et al. (US 20110238755 A1).
As per claim 22, claim 21 is incorporated and Holden further discloses:
wherein said authority server apparatus monitors a rate of interactions data of said second mobile equipment apparatus with mobile equipment apparatuses that are associated to users whose user profile belongs to a predetermined group, such that said rate  of interactions data affects, at least in part, one of a discoverability attribute, and a visibility attribute, 
But Holden fails to specifically describes such frequency of activates/interactions with mobile equipment apparatuses that are associated to users whose user profile belongs to a predetermined group such that said rate of interactions data affects, at least in part, one of a discoverability attribute, and a visibility attribute
However Khan et al. (US 20110238755 A1) discloses the above limitation at least by paragraph [0136] which describes “PSN” (e.g. “authority server apparatus”) monitoring frequency of interactions between users associated with types/groups (e.g. “user profile belongs to a predetermined group/class”, and provides a ranked or ordered view of friendships or other relationships based on these frequencies/types (e.g. “rate of interactions data”), such ranking is related to “discoverability attribute, and a visibility attribute”, paragraph [0068] further describes how user’s and there feeds are provided or filtered based on how frequently two users interact with one another (e.g. “such that said rate  of interactions data affects, at least in part, one of a discoverability attribute, and a visibility attribute”).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Khan into the teaching of Holden as they are related to proximity based interactions and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of allowing users to engage with each other based on proximity and social affinity as taught by Khan in para. [0014].
As per claim 25, claim 21 is incorporated and Holden fails to disclose:
wherein said interaction between said first user and said second user prompts a feedback signal data from said first mobile equipment apparatus to said authority server apparatus such that said feedback signal data contributes, at least in part, to hinder a future pairing of said first user and said second user
However Khan discloses the above limitation at least by (paragraph [0068] which describes filtering and ordering feeds from other user to the user based on factors including specific negative/positive feedback provided by one user about another user which teaches how the feedback of a negative feedback from the first user may affect future pairing of said second user and their feeds with the first user.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Khan into the teaching of Holden as they are related to proximity based interactions and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of allowing users to engage with each other based on proximity and social affinity as taught by Khan in para. [0014].
Claim 36 and 38 recite equivalent claim limitations as claim 25 and 22 above, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove.
Claims 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden further in view of Dalit et al. (US 8467807 B1).
As per claim 27, claim 21 is incorporated and Holden fails to disclose:
wherein said digital indicia related to said session area consist in a price data value for a good or service associated to said fixed reference location such that said price data value varies according to a distance of said first mobile equipment apparatus from said fixed reference location.
Dalit discloses the above limitation at least by (col. 3 lines 5-16, “offers a price discount dependent on a current location of a consumer… the merchant may optimize the perceived value of the LAMC based promotion to increase conversion rates and profit margin, while minimizing marketing costs… discount offered by the LAMC is dynamically changed based on the distance between the location of the consumer and the physical store where the LAMC can be redeemed”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Dalit into the teaching of Holden as they relate to enabling interaction between users/devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of motivating users located at various distances from good or service locations to consume such goods or services, as taught by Dalit (col. 3 lines 5-16).
As per claim 32, claim 28 is incorporated and Holden fails to disclose:
wherein said first mobile equipment apparatus displays digital indicia related to said session area that are dependent from said first mobile equipment apparatus' distance from said at least one fixed reference location
However Dalit) discloses the above limitation at least by (col. 3 lines 5-16, “offers a price discount dependent on a current location of a consumer… the merchant may optimize the perceived value of the LAMC based promotion to increase conversion rates and profit margin, while minimizing marketing costs… discount offered by the LAMC is dynamically changed based on the distance between the location of the consumer and the physical store where the LAMC can be redeemed”)
Dalit into the teaching of Holden as they relate to enabling interaction between users/devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of motivating users located at various distances from good or service locations to consume such goods or services, as taught by Dalit (col. 3 lines 5-16).











Claim 29, 33, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden further in view of Abraham (US 20070233785 A1).
As per claim 29, claim 28 is incorporated and Holden fails to disclose:
wherein said interaction between said first user and said second user is advanced via at 5least one tag that is positioned within said session area, wherein said tag is sensed by a mobile equipment apparatus via at least one of  optical technology, radio technology and, acoustic technology.
However, Abraham discloses the above limitation at least by (paragraph [0043] describes the use of RFID tags/readers positioned in locations, contained environments such as an office, paragraph [0044] describes the use of beacons/short distance transceivers such as BlUETOOTH, paragraph [0045] describes the user of GPS, all of which are used to determine and track location of collaboration devices (para. 0046) for interactions between users with collaboration spaces (para. 0048).)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Abraham into the teaching of Holden as they 
As per claim 33, claim 28 is incorporated and Holden fails to disclose:
wherein said first user apparatus facilitates the generation of a communication signal indicating a predefined meeting location.
However, Abraham discloses the above limitation at least by (paragraph [0063] “a user selection of a collaboration space can be received” the selection of the predefine collaboration space further generates communication to each communicator selected to be associated with the collaboration space)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Abraham into the teaching of Holden as they relate to enabling interaction between users and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing tracking data related to location or position of users/devices in relation to each other, as taught by Abraham in para. [0046].
Claim 39, 40 recite equivalent claim limitations as claim 29 above, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden further in view of De Vries (US 6968179 B1).
As per claim 30, claim 28 is incorporated and Holden fails to disclose:
wherein the crossing of a boundary associated with said session area by a  mobile equipment apparatus causes said authority server apparatus to send a signal data to at least one of said second mobile equipment apparatus, and said first mobile equipment apparatus
However De Vries teaches the above limitation at least by (col. 3 lines 55-60, “a user may set a proximity parameter designating that notifications are provided only when the other users on his or her buddy list are within a certain proximity (e.g., within a same building complex, within a certain number of miles or kilometers, etc.).” col. 7 lines 65-col. 8 lines 5, “the buddy C presence server sends a notification to all that have subscribed, including to the user A. This then updates the buddy C place context 322 in the user A people/place state 300, which may result in alerts being presented to the user A”, it should be understood that the description is written in perspective of a particular user/user A as first user and other user/buddy C as second user but the system is also used by other users/second users where they track and get notifications of other user’s including user A/first user.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of De Vries into the teaching of Holden as they relate to enabling interaction between users and one of the ordinary skill in the art would have De Vries in Abst.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of De Vries further in view of Showers (US 20140365304 A1).
As per claim 37, claim 35 is incorporated and De Vries further discloses:
said one or more authority server apparatus activates at least one of an enhanced visibility functionality requested via said second mobile equipment apparatus such that a tagline associated to said second user is associated to said at least one fixed reference location, a discoverability functionality within said session area requested via said second mobile equipment apparatus, a discoverability functionality within said session area requested via said first mobile equipment apparatus, a discoverability functionality triggered by a threshold concentration of a predetermined user profile attribute within said session area, an analytics data collections functionality associated to said session area, and a user profile correlation functionality such that said session area becomes discoverable by mobile equipment apparatuses associated with users whose user profile datagram scores above correlation threshold when compared with a session area model profile datagram associated to said session area, and combinations thereof, at least by (col. 8 lines 41-48, col. 9 lines 5-8, 20-30, col. 9 lines 46-col. 10 lines 11, col. 10 lines 22-40, as shown above, in reference to the cited portions (see claim 31), enhanced visibility or becoming discoverable, is related to other user being shown on a particular user’s buddy list, 
But De Vries fails to disclose: a tagline associated to said second user is associated to said at least one fixed reference location
However Showers discloses the above limitation at least by (paragraph [0107] where the tagline for selected merchant(s) (second user), is a summary of their offer for discount and are selected an displayed to the user when the user is in proximity of the merchants’ fixed reference location)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Showers into the teaching of De Vries and Holden as they relate to enabling interaction between users/devices within a geographical area and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing offers based on location of the user, as taught by Showers, Abst.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152    
                                                                                                                                                                                                    4/21/2021